DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 are pending.
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 01/11/2022 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.
Claims 1-10 are under consideration.
Priority
The instant application claims foreign priority benefit to U.S. national stage filing under 35 U.S.C. § 371 from International Application No. PCT/GB2018/000064, filed on 11 April 2018, and published as WO2018/189501 on 18 October 2018, which claims the benefit under 35 U.S.C. 119 to United Kingdom Application No. GB 1705955.1, filed on 13 April 2017. As such the effectively filed date for the instant application is April 13, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites the term 'HI'.  The abbreviation should be H1 in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 9, 11,13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites proliferation of cells within “a particular concentration range of the gradient”. The limitations intended to be captured by the term “a particular concentration range of the gradient” are not apparent. The term “a particular concentration range of the gradient” is not defined by the claim, and the specification does not define a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification fails to provide a standard for determining how a particular range of the gradient must be considered. For example, the specification in paragraph  [0052] discloses that “Gradients will normally occur when the PODS is confined to a small part of the culture space. An important property of a PODS is that it typically generates short gradients. Short gradients are important for reducing off-target effects caused by high concentrations of growth factor diffusing to the surrounding area, for example to neighboring tissues in therapeutic use. The concentration of growth factor in the gradients described herein is typically at a maximum in the microcrystals field. The concentration reduces as the distance from the microcrystals field increases, typically dropping to half of the maximum value at up to 5 microns, up to 10 microns, or up to 30 microns, or up to 60 microns, or up to 100 microns, or up to 150 microns from the microcrystals field. The PODS usually provide a `short range` gradient, and in certain situations problems can arise with long range gradients. In one embodiment the gradient has a maximum size of up to 300 microns, such as up to 200 microns”.
However, this does not define a particular concentration range of the gradient as it only defines the concentration of growth factor in the gradients described herein is typically at a maximum in the microcrystals field in PODS. Thus, the metes and bounds of the claims have not been adequately described. In view of the specification a particular range of the gradient in paragraph [0050] it is unclear whether the claim is limited to the broader language or the exemplary embodiment, a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Claim 2 recites “different responses in different parts of the cell”. The term “different parts of the cell” is not defined by the claim and the specification fails to describe at all different parts of the cell. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the metes and bounds of the claim has not been adequately described. In view of the specification that fails to define different responses in different parts of the cell thus, it is unclear whether the claim is limited to a broader language, in different responses in different parts of the cell a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). In view of the specification it is not clear whether the claimed narrower scope “different responses in different parts of the cell” is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
  Claim 2 recites “proliferation of cells within a particular concentration range of the gradient”. Based on the claim language, it is unclear how many particular concentration range of the gradient must be present because it is not apparent if the preferred embodiments are intended to be limiting or exemplary being part of the claim or not. Thus, the metes and bounds of the claims have not been adequately described. 
In view of the specification in paragraph [0052] “Gradients will normally occur when the PODS is confined to a small part of the culture space. An important property of a PODS is that it typically generates short gradients. Short gradients are important for reducing off-target effects caused by high concentrations of growth factor diffusing to the surrounding area, for example to neighboring tissues in therapeutic use. The concentration of growth factor in the gradients described herein is typically at a maximum in the microcrystals field. The concentration reduces as the distance from the microcrystals field increases, typically dropping to half of the maximum value at up to 5 microns, up to 10 microns, or up to 30 microns, or up to 60 microns, or up to 100 microns, or up to 150 microns from the microcrystals field. The PODS usually provide a `short range` gradient, and in certain situations problems can arise with long range gradients. In one embodiment the gradient has a maximum size of up to 300 microns, such as up to 200 microns”. Thus, it is unclear whether the claim is limited to the broader language or the exemplary embodiment, a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Claim 3 recites, proliferation is proportional to the slope "-(change in concentration of growth factor per unit distance)-".  The limitations intended to be captured by placing the term " change in concentration of growth factor per unit distance " in parentheses are not apparent.  Parenthesis are used in claims to delineate an abbreviation of a term that is recited just prior to the parentheses and does not further impart limitations to the claim. However, in this instant, no term is recited prior to the parentheses.  As such, it is not apparent how the parentheses are to be interpreted or if the term in the parenthesis are intended to be further limiting to the claim are not.  For art purposes, the term "-(change in concentration of growth factor per unit distance)-" will be interpreted as a structural limitations as if the parentheses were not present.  
The specification in paragraph [0050] defines as used herein, the gradient is typically the change in the value of growth factor concentration per unit distance in a particular direction, normally determined by sustained release by the PODS and diffusion through the medium. The concentration is preferably highest at the PODS and decreases with distance away from the PODS. The direction of the gradient is from the/a region containing PODS towards the/a region containing no PODS. For a circular arrangement of PODS in 2D or 3D the direction of the gradient is radially outwards from the PODS. For a linear arrangement of PODS the direction of the gradient is perpendicular to the axis along which the PODS are arranged. The gradient is provided by the PODS which, for example, break down and release growth factor in situ.
However, this definition in the specification fails to define (change in concentration of growth factor per unit distance) as the definition only discloses the gradient is typically the change in the value of growth factor concentration per unit distance in a particular direction, normally determined by sustained release by the PODS and diffusion through the medium. Thus, "-(change in concentration of growth factor per unit distance)-" language suggests that the breadth of a standard of cell proliferation is proportional to the slope "-(change in concentration of growth factor per unit distance)-" of the gradient is not limited to this interpretation, As such, it is unclear how the phrase is intended to limit the claimed invention. As it is unclear whether the claim is limited to the broader language or the exemplary embodiment, a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d).Therefore, the metes and bounds of the invention are unclear.
Claims 4, recite the phrase “preferably” neurotrophic growth factor. Based on the claim language, it is unclear how many elements must be present because it is not apparent if the preferred embodiments are intended to be limiting or exemplary being part of the claim or not. Thus, the metes and bounds of the claims have not been adequately described. In view of the specification preferably is limited to “The growth factor is preferably one which exerts an effect via microtubules, and or intermediate filaments/and or microfilaments, such as neuronal growth factors, or neurotrophins, for example NGF” [0033]. As it is unclear whether the claim is limited to the broader language or the exemplary embodiment, a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.

Claims 6, recite the phrase “preferably” tau and/or neurofilament growth. Based on the claim language, it is unclear how many elements must be present because it is not apparent if the preferred embodiments are intended to be limiting or exemplary being part of the claim or not. Thus, the metes and bounds of the claims have not been adequately described. In view of the specification preferably is limited to “Change in physical features: A change in the microtubules and/or microtubule associated proteins and/or intermediate filaments, for example tau and neurofilaments can occur, such as alignment of the microtubules or intermediate filaments, optionally neurofilaments, with respect to the gradient of growth factor, for example alignment of the longest dimension of the cell along the gradient of the growth factor or alignment of the shortest dimension of the cell along the gradient of the growth factor.” [0046]. As it is unclear whether the claim is limited to the broader language or the exemplary embodiment, a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Claim 9 recites the phrase “preferably” SP12 cells. Based on the claim language, it is unclear how many elements must be present because it is not apparent if the preferred embodiments are intended to be limiting or exemplary being part of the claim or not. Thus, the metes and bounds of the claims have not been adequately described. In view of the specification preferably SP12 cells is not defined at all. In view of the specification that fails to define “preferably” SP12 cells thus, it is unclear whether the claim is limited to a broader language, in different  cells a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). In view of the specification it is not clear whether the claimed narrower scope “different responses in different parts of the cell” is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Claim 11 recites PODS “preferably” comprises neuronal growth factor. Based on the claim language, it is unclear how many elements must be present because it is not apparent if the preferred embodiments are intended to be limiting or exemplary being part of the claim or not. Thus, the metes and bounds of the claims have not been adequately described. In view of the specification preferably is limited to “For neuronal growth factors a linear pattern is envisaged. There are any number of different geometries that may be effective. One possibility is creating 3D sandwiches of cells and PODS. A microcrystal field comprising parallel lines of PODS (0.1 to 1 mm apart) can be created. A layer of soft hydrogel or other delivery system vehicle could be layered on this and optionally seeded with neuronal cells or neuronal precursor cells. A stiffer layer of hydrogel can be layered above. After the gel has set, the gel can be manipulated to change the 3D disposition of the lines of PODS. For example, the structure could be rolled to create a "Swiss roll" of cells and PODS. The nerve cells would form linear, unbranched connections perpendicular to the gradient, and therefore along the lines of PODS. This entire structure comprising PODS and cells could be used as an implant, for example to restore nerves that had been lost due to neurodegeneration or injury” [0077]. As it is unclear whether the claim is limited to the broader language or the exemplary embodiment, a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Claim 13 recites the phrase “preferably”  for use in treating a growth factor deficiency, degeneration, injury or nerve damage. Based on the claim language, it is unclear how many elements must be present because it is not apparent if the preferred embodiments are intended to be limiting or exemplary being part of the claim or not. Thus, the metes and bounds of the claims have not been adequately described. In view of the specification preferably is limited to “These results indicate that PODS NGF field regulates the direction of alignment and axon extension of PC12 cells. We confirmed the differentiation of PC12 cells using tau and neurofilament antibodies. Tau and neurofilament proteins were observed in the aligned PC12 cells (FIG. 2a). Neurofilament was notably detected extending from the extended axon, indicating that the aligned cells are differentiated to nerve cells. A helical structure of neurofilament was also observed in the neighborhood of the tip of the extended axons. In contrast, expression of tau and neurofilament was not observed in PC12 cells incubated with empty polyhedra. In some cases, the connections of PC12 cells were seen to be formed between the extended axon and the growth cone-like structure which were induced by PODS H1/full NGF (a solid box in FIG. 2b), but in other cases the connection was not observed (a dotted box in FIG. 2b)” [0119]. As it is unclear whether the claim is limited to the broader language or the exemplary embodiment, a rejection usually should be made when a claim recites exemplary language (see MPEP 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a method of altering cells comprising culturing them in a growth factor gradient, wherein said gradient is provided by a polyhedral delivery system (PODS) that releases the growth factor to set up the gradient. Depended claim 10 is drawn to the method according to claim 1 wherein said growth factor comprises a polypeptide comprising (i) full length NGF according to SEQ ID 1 or mature NGF according to SEQ ID 2 or homologues and/or thereof with at least 70% sequence identity to SEQ ID 1 or SEQ ID 2, and (ii) a targeting portion comprising HI (SEQID 3) or VP3 (SEQID 4) or homologues and/or fragments thereof with at least 70% sequence identity to SEQID 3 or SEQID 4.
Accordingly the claim 1 embraces any growth factor and variants thereof having widely variant sequences and structures that constitutes a genus and still altering cells that releases the growth factor to set up the gradient in a polyhedral delivery system. 
A genus of growth factors having any sequence and variants thereof and any structure is far larger than the relatively one species of growth factor  exemplified by applicants.
The specification exemplified in example 2, construction of NGF Polyhedra. The cDNA encoding the NGF ORF was purchased from Toyobo in an entry vector. The full-length (241 amino acids) and mature (120 amino acids) form NGF were cloned and subcloned into each destination vector (pDEST/VP3, and pDEST/H1), resulting in production of the transfer vectors encoding the full-length or mature form of NGF fused with VP3 or H1 tags (pTransH1/full NGF, pTransH1/mature NGF, pTransVP3/full NGF, and pTransVP3/mature NGF). These transfer vectors were co-transfected into Sf21 and/or Sf9 insect cells with BaculoGold.TM. baculovirus linearized DNA. After incubation for 5 days at 27.degree. C., recombinant baculoviruses expressing the full-length and mature forms of NGF with VP3 or H1 tags were harvested and stored at 4.degree. C.  [0108] Full-length or mature NGF was fused with polyhedron-targeting tags (H1 or VP3) to obtain NGF-encapsulated polyhedra (PODS NGF) (FIG. 1).
The NGF growth factor exemplified proteins do not demonstrate possession of the entire genus because, the NGF species of growth factors don’t demonstrate possession of this particular species that represents the plethora of growth factors having any sequence and any structure, and variants thereof that meet the functional requirements of the claim.
Accordingly the claims embrace a number of growth factor protein amino acid sequences in a PODS, wherein said growth factor comprises a polypeptide comprising (i) full length NGF according to SEQ ID 1 or mature NGF according to SEQ ID 2 or homologues and/or thereof with at least 70% sequence identity to SEQ ID 1 or SEQ ID 2, and (ii) a targeting portion comprising HI (SEQ ID 3) or VP3 (SEQ ID 4) or homologues and/or fragments thereof with at least 70% sequence identity to SEQ ID 3 or SEQID 4 constituting a genus.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus. 
The instant claims embrace (i) a genus of undefined polypeptides of the full length of NGF of SEQ ID NO: 1 or a genus of mature NGF of SEQ ID NO: 2, or a genus of any homologues and or thereof with at least 70% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 and (ii) a genus of targeting portion comprising helix 1 (H1) of SEQ ID NO: 3 or a genus of VP1 of SEQ ID NO: 4 or a genus of homologues and/or fragment thereof with at least 70% identity to SEQ ID NO: 3 or SEQ ID NO: 4, wherein said proteins alter a genus of cells and a genus of growth factors.
The instant claims are drawn to the method according to claim 1 wherein said growth factor comprises a polypeptide comprising (i) full length NGF according to SEQ ID 1 or mature NGF according to SEQ ID 2 or homologues and/or thereof with at least 70% sequence identity to SEQ ID 1 or SEQ ID 2, and (ii) a targeting portion comprising helix 1 (H1) (SEQ ID 3) or VP3 (SEQ ID 4) or homologues and/or fragments thereof with at least 70% sequence identity to SEQID 3 or SEQ ID 4.
The claims require specific functions of the polypeptides including altering cells in PODS. Therefore, the claims will be given the broadest reasonable interpretation, where the cells must have altered activity. The growth factor polypeptides are not adequately described in the context of structure/function correlation for the encompassed growth factor polypeptides or a representative number of species still alter cells in PODS.
The specification described in example 1. Generic Method for Construction, Expression and Purification of Growth Factor Polyhedra of Table 1. [0104] The requisite cDNA for selected growth factors (see Table 1) was purchased from commercial suppliers. Using standard cloning techniques, growth factors sequences were cloned and subsequently subcloned into transfection the plasmids pDEST/VP3 and/or pDEST/H1), resulting in the production of transfer vectors encoding a growth factor sequence fused to VP3 or H1 tags, C-terminally or N-terminally, respectively. Then, Spodoptera frugiperda cells were co-transfected with growth factor transfection vectors and a linear version of non-recombinant parent baculovirus DNA. The successful homologues recombination within insect cells inserted growth factor sequences into the baculovirus genome and so created a recombinant baculovirus variant that allowed the co-expression of a tagged growth factor protein and the polyhedrin protein, both under the control of the polyhedrin promoter for maximum efficiency (example 1).
However, the production of transfer vectors encoding a growth factor sequence fused to VP3 or H1 tags, C-terminally or N-terminally, respectively do not represent all growth factors in the contest of all growth factor proteins any sequence and any structure, that meet the functional requirements of the claim. Applicants have failed to provide either as structure/function correlation for the encompassed polypeptides or a representative number of species still alter cells in PODS.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).
The skilled artisan cannot envision the detailed (i) full length NGF according to SEQ ID 1 or mature NGF according to SEQ ID 2 or homologues and/or thereof with at least 70% sequence identity to SEQ ID 1 or SEQ ID 2, and (ii) a targeting portion comprising HI (SEQ ID 3) or VP3 (SEQ ID 4) or homologues and/or fragments thereof with at least 70% sequence identity to SEQID 3 or SEQ ID 4 structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of altering. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for altering it. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the sequence as set forth in SEQ ID NO: 1-4 sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ... To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed polypeptides, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine). As taught by Skolnick (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column).
The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Further, Miosge (Proc Natl Acad Sci US A. 2015 Sep 15;112(37): E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive functional assays, the sheer number and diversity of missense mutations that are possible for proteins means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). 
Applicant’s specification encompasses a plethora of wide-ranging fragments, variants of SEQ IDNO: 1-4 able to contribute to altering a cell in PODS and still releases the growth factor to set up the gradient. Particularly, the speciation exemplifies in examples 2-7 PODS comprising only the full-length (241 amino acids) and mature (120 amino acids) form NGF where the full-length or mature form of NGF fused with VP3 or H1 tags (pTransH1/full NGF, pTransH1/mature NGF, pTransVP3/full NGF, and pTransVP3/mature NGF). Full-length or mature NGF was fused with polyhedron-targeting tags (H1 or VP3) to obtain NGF-encapsulated polyhedra (PODS NGF) (FIG. 1).
This is the case here, where specification discloses only one putative functional amino acid sequence, SEQ ID NO: 1-4 amino acids in length, for a polypeptide having the necessary activity, and provides no guidance on determining which polypeptide variants of SEQ ID NO: 1-4 that would have an activity of SEQ ID NO:1-4.To put the situation in perspective, the claims encompass any protein that is 70% similar to the 223 aa of SEQ ID NO: 1 protein. That 30 percent variance results in a situation in which if one amino acid region is independently varied among the 223 different naturally occurring amino acids anywhere within the NGF protein, there would be an enormous amounts of different polypeptide molecules of such polypeptides not possessed by the applicants for the claimed genus is far larger than the relatively species number of the genus exemplified by applicants.
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus of growth factors in PODS. Moreover, the art has recognized that there would be variation among the species of the genus of growth factor sequences and the NGF species of growth factors don’t demonstrate possession of this particular species that represents the plethora of growth factors having any sequence and any structure, and variants thereof that meet the functional requirements of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishishita (Biomaterials, 32: 3555-3563, 2011) in view of Romero-Ortega (WO2014130449) .
Claim interpretation: Claim 1 reads on a single step culturing cells in a growth factor and with regard to the limitations in a "wherein" clause of claims 1-3, 5, 7-9 these limitations merely state the result of the limitations in the claim and therefore, add nothing to the patentability or substance of the claim. Therefore, this phrase does not limit the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001). Therefore, the art of Nishishita as set forth below is appropriate. Nishishita teaches Human leukemia inhibitory factor (LIF) was immobilized into insect virus-derived microcrystals (polyhedra) to generate LIF polyhedra (LIF-PH) that can slowly release LIF into embryonic stem (ES) cell culture media and thus maintain ES cells in an undifferentiated state. Assays of the biological activities of LIF-PH indicated that a single addition of LIF-PH to the ES cell culture medium can support the proliferation of mouse ES and induced pluripotent stem (iPS) cells continuously for 14 days, and suggest that LIF-PH can be successfully used in the place of a periodic addition of recombinant LIF to the media every 2 to 3 days,  and the biological effects of these polyhedra on cultured stem cells were determined and compared to those effects seen when using recombinant human LIF (rhLIF) in analogous experiments, thus, the effect of wherein said gradient is provided by a polyhedra delivery system (PODS) that releases the growth factor to set up the gradient is necessarily present. 
Regarding claim 1, Nishishita discloses Human leukemia inhibitory factor (LIF) was immobilized into insect virus-derived microcrystals (polyhedra) to generate LIF polyhedra (LIF-PH) that can slowly release LIF into embryonic stem (ES) cell culture media and thus maintain ES cells in an undifferentiated state. Assays of the biological activities of LIF-PH indicated that a single addition of LIF-PH to the ES cell culture medium can support the proliferation of mouse ES and induced pluripotent stem (iPS) cells continuously for 14 days, and suggest that LIF-PH can be successfully used in the place of a periodic addition of recombinant LIF to the media every 2 to 3 days. The release of LIF protein from LIF-PH was determined by enzyme-linked  immunosorbent assay (ELISA) (abstract).  Nishishita generated two types of polyhedra by immobilizing human LIF fused with a polyhedron targeting tag sequence at either the C- or N-terminus. The biological effects of these polyhedra on cultured stem cells were determined and compared to those effects seen when using recombinant human LIF (rhLIF) in analogous experiments (p 3556, 1st column 1st paragraph).
Regarding claims 6-7, 9 the recitation “optionally” indicates that it is not required and thus, in claim 6, a) microfilament and/or intermediate filament growth, preferably tau and/or neurofilament growth, optionally, in a direction defined by the gradient is not required, in claim 7,  wherein optionally, :  wherein optionally,  said tag targets the growth factor for packaging within polyhedrin crystals in the PODS is not required and in claim 9, a virus expressing a growth factor, optionally,  comprising a tag, wherein optionally,  said cells are insect cells, more preferably SP12 cells, and optionally,  wherein said polyhedrin is a Baculovirus or Cypovirus polyhedrin, preferably Bombyx mori cypovirus polyhedron is not required, thus Nishishita meets the limitation of the claims. Regarding claim 8, Nishishita teaches Diverse foreign proteins can be immobilized into polyhedra by fusing a polyhedron-targeting tag sequence at the C- or N-terminus of the foreign protein (p 3556, 1st column 1st paragraph). 
Nishishita does not teach a growth factor gradient.
However, before the instant effective filing date of the instant invention, Romero-Ortega teaches a need for chemical gradients, in particular growth factor gradients, such as NGF gradients, to promote nerve regeneration [0004]. In adult PNS, the efferent branch of sensory neurons re-innervates skin and muscle targets spontaneously after injury, but afferent axons are unable to enter the hostile environment of the adult spinal cord, unless enticed by induced NGF expression [0004]. Regarding claim 3, teaches tissue repair can be achieved by establishing a highly tunable nerve growth factor (NGF) gradient designed to direct axonal growth through microchannels of an apparatus described herein, such as hydrogel microchannels filled with extracellular matrix (ECM) material [0057]. Regarding claim 4, Romero-Ortega teaches several axons 20 from a mixed nerve population guided into a multiluminal conduit 22 having and each lumen or microchannel is surrounded by a helically wound fiber that contains specific molecular cues (such as neurotrophin or pleiotrophin) known to entice growth of a specific type of neuron (nerve cells). Release of the molecular cues creates a gradient in the microchannels inside the coiled fibers [0076]. Regarding claim 5, Romero-Ortega teaches the adult PNS, the efferent branch of sensory neurons re-innervates skin and muscle targets spontaneously after injury, but afferent axons are unable to enter the hostile environment of the adult spinal cord, unless enticed by induced NGF expression [0004].
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine types of polyhedra by immobilizing human LIF fused with a polyhedron targeting tag sequence at either the C- or N-terminus and the biological effects of these polyhedra on cultured stem cells were determined and compared to those effects seen when using rhLIF in analogous experiments as disclosed by Nishishita by including a method of forming a chemical gradient comprising an NGF gradients, to promote nerve regeneration as disclosed by  Romero-Ortega for chemical gradients, in particular growth factor gradients, such as NGF gradients, to promote nerve regeneration.
One would have been motivated to use a growth factor gradient to receive the expected benefit of the  NGF gradients, to promote nerve regeneration.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining chemical gradients, in particular growth factor gradients, such as NGF gradients, to promote nerve regeneration with types of polyhedra by immobilizing human LIF fused with a polyhedron targeting tag sequence at either the C- or N-terminus and the biological effects of these polyhedra on cultured stem cells by combining the teachings of Nishishita and Romero-Ortega.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632